Citation Nr: 0115446	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00-06 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder.  

2.  Entitlement to service connection for a fracture of the 
low back.  

3.  Entitlement to service connection for dental trauma.  

4.  Entitlement to a compensable rating for a nerve palsy of 
the right leg.  

5.  Entitlement to an increased initial rating for a diffuse 
muscle strain of the left hip, currently rated as 20 percent 
disabling.  

6.  Entitlement to an increased initial rating for a scar of 
the right arm, currently rated as 10 percent disabling.  

7.  Entitlement to an increased rating for a muscle strain of 
the low back, currently rated as 40 percent disabling.  

8.  Entitlement to an increased initial rating for a 
neurological disability of the right arm, currently rated as 
20 percent disabling.  

9.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from December 
1965 to April 1966.  Thereafter, he served as a reserve 
member of the Air National Guard until September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for post traumatic stress disorder, a fracture of the low 
back, and dental trauma.  Service connection was awarded for 
a diffuse muscle strain of the left hip, with a 20 percent 
initial rating, a surgical scar of the right forearm, with a 
10 percent initial rating, and a neurological impairment of 
the right arm, with a 20 percent initial rating.  He was also 
awarded an increased rating, to 40 percent, for a thoraco-
lumbar muscle spasm.  Finally, the RO found clear and 
unmistakable error in a March 1979 rating decision denying 
service connection for nerve palsy of the right leg.  Service 
connection was thus awarded, with a noncompensable initial 
rating, for a nerve palsy of the right leg.  

The veteran responded with a November 1999 notice of 
disagreement regarding these determinations.  He was afforded 
a February 2000 statement of the case, and responded with a 
March 2000 VA Form 9, perfecting his appeal of these issues.  

In a May 2000 rating decision, the veteran was denied special 
monthly compensation, based on the need for regular aid and 
attendance.  He responded with a June 2000 notice of 
disagreement regarding this issue, and was afforded an August 
2000 statement of the case on this issue.  He then perfected 
his appeal of this issue with a September 2000 VA Form 9, and 
it was merged into the current appeal.  


FINDINGS OF FACT

1.  The veteran was stationed at Lackland Air Force Base in 
1965-66, during which time an outbreak of spinal meningitis 
was detected, and now has a current diagnosis of post 
traumatic stress disorder resulting from his in-service 
hospitalization.  

2.  The veteran's fracture of the low back was not incurred 
or aggravated during active military service, and is not due 
to or the result of a service connected disability.  

3.  The veteran's dental trauma is not proximately due to or 
resulting from a service connected disability.  

4.  The veteran's nerve palsy of the right leg is 
characterized by severe paralysis.  

5.  The veteran's diffuse muscle strain of the left hip 
results in range of motion limited to 30º of flexion.  

6.  The veteran's postoperative scar of the right arm is 
tender and painful to the touch. 

7.  The veteran's lumbosacral strain is characterized by 
severe limitation of motion.  

8.  The veteran's neurological disability of the right arm 
results in mild incomplete paralysis.  

9.  The cumulative effect of the veteran's service connected 
disabilities results in the need for the regular aid and 
attendance of another person.  


CONCLUSIONS OF LAW

1.  Service connection for post traumatic stress disorder is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2000), Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.304 (2000).  

2.  Service connection for a fracture of the low back is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2000), Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2000).  

3.  Service connection for dental trauma is not warranted. 
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000), Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2000).  

4.  An increased initial rating, to 10 percent and no higher, 
is warranted for the veteran's nerve palsy of the right leg.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000), Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.124a, Diagnostic Code 8529 (2000).  

5.  An increased initial rating, in excess of 20 percent, is 
not warranted for the veteran's diffuse strain of the left 
hip.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000), 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5252 (2000).  

6.  An increased initial rating, in excess of 10 percent, is 
not warranted for the veteran's postoperative scar of the 
right arm.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000), Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.118, Diagnostic Code 7804-05 (2000).  

7.  An increased rating, in excess of 40 percent, is not 
warranted for the veteran's muscle strain of the low back.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000), Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5285-95 (2000).

8.  An increased initial rating, in excess of 20 percent, not 
warranted for the veteran's neurological disability of the 
right arm.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000), Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.124a, Diagnostic Code 8512 (2000).  

9.  The criteria have been met for an award of special 
monthly compensation based on the need for the regular aid 
and attendance of another person.  38 U.S.C.A. §§ 1114(l), 
5107 (West 1991 & Supp. 2000) Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.350(b), 3.352(a) (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

According to military records, the veteran trained at 
Lackland Air Force Base in Texas from December 1965 to June 
1966.  Evidence submitted by the veteran in May 2000 confirms 
several cases of spinal meningitis at that military base 
beginning in February 1966.  The veteran states that he was 
in the hospital during that time, and he was kept in the same 
ward as patients under treatment for spinal meningitis.  At 
one time, he was told he had the disease, and he thought he 
was going to die.  The veteran's service medical records are 
negative for any diagnosis of spinal meningitis, but do 
confirm that he was hospitalized in early 1966 for 
genitourinary problems. 

The veteran was separated from service in September 1970; his 
recurrent renal calculi was found to medically disqualify him 
from general military service.  At the time of his March 1970 
service separation medical examination, he reported 
unspecified "back trouble" related to his passing of kidney 
stones; however, objective physical examination revealed no 
disability of the back.  

In February 1977, the veteran sought private medical 
treatment for neurological complaints of the right leg.  He 
reported pain and numbness of the right leg following surgery 
and a recovery period during which he mostly lay on his right 
side.  A private medical examiner, Dr. R.S., M.D., suspected 
cutaneous nerve palsy secondary to either sustained pressure 
on this region during surgery and recovery or due to multiple 
injections in this region.  Recovery could take up to 24 
months.  

In July 1981, Dr. A.H.G., M.D., the veteran's personal 
physician, informed the VA that the veteran had become 
"sensitized to contact with the VA, and all of its sub-
groups and affiliates."  His responses to VA contact, 
including via letter, had become "irrational in nature," 
and could result in "an outbreak of personal violence."   

A private nerve conduction study was afforded the veteran in 
January 1984.  Significant prolonged distal latency was noted 
along the right peroneal nerve of the right lower extremity.  
The final diagnosis was of peripheral neuropathy of the lower 
extremities, greater on the right side.  

The veteran was afforded X-ray examination of his lumbosacral 
spine in January 1986.  Degenerative changes with spurring 
were observed; however, no fracture, or residuals thereof, of 
the lumbosacral spine was diagnosed.  

The veteran was admitted to a private hospital in March 1992 
for treatment of his kidney disability.  According to the 
discharge summary, the veteran suffered abrasions of the chin 
secondary to his positioning on the operating table.  Trauma 
to several teeth was also noted, consequent to endotracheal 
intubation, according to hospital documents.  In a subsequent 
written statement to the VA, the veteran alleged that he was 
dropped during transport by hospital personnel, resulting in 
facial and dental injuries.  He gave the same account to a 
private dentist in April 1992, while seeking repair of 
several teeth allegedly damaged during the March 1992 
hospitalization.  The veteran told his dentist that the 
private hospital had agreed to pay the costs of his dental 
injuries.  

According to a December 1992 private medical treatment 
summary authored by Dr. L.A.B., M.D., the veteran has a 
compression fracture of the lumbosacral spine at L2-3.  The 
record does not reflect whether this finding was based on the 
veteran's self-reporting of his medical history, or the 
doctor's independent evaluation.  Also, Dr. B. did not 
disclose the cause or date of onset of this low back 
disability.  

In a June 1995 letter to the RO, Dr. A.H.G., M.D., stated 
that the veteran had a diagnosis of post traumatic stress 
disorder, with psychotic features.  However, the originating 
stressor causing this disability was not identified.  Dr. G. 
further stated that the veteran was unable to appear at VA 
medical facilities, as he has stated an intention to harm or 
injure, possibly fatally, VA personnel.  

The veteran filed a claim in January 1998 for service 
connection for several disabilities.  He also requested 
increased ratings for his service connected disabilities.  In 
an October 1999 rating decision, the RO denied the veteran's 
claim for service connection for post traumatic stress 
disorder, a fracture of the low back, and dental trauma.  
Service connection was awarded for a diffuse muscle strain of 
the left hip, with a 20 percent initial rating, a surgical 
scar of the right forearm, with a 10 percent initial rating, 
and a neurological impairment of the right arm, with a 20 
percent initial rating.  An increased rating, to 40 percent, 
was awarded for his thoraco-lumbar muscle spasm.  Finally, 
the RO found clear and unmistakable error in a March 1979 
rating decision denying service connection for a nerve palsy 
of the right leg.  Service connection was thus awarded, with 
a noncompensable initial rating, for a nerve palsy of the 
right leg.  The veteran responded with a November 1998 notice 
of disagreement, initiating this appeal.  

Dr. A.H.G. retired in 1996, and the veteran began psychiatric 
treatment with Dr. C.D., M.D.  In an April 1999 letter, Dr. 
D. ascribed the veteran's post traumatic stress disorder to 
"combat-related training and subsequent severe medical 
illness in February 1966," during the veteran's service 
period.  Since that time, the veteran has had numerous 
"violent physical and verbal confrontations with doctors and 
staff, associated with confusion and extreme impulsivity."  
He continues to exhibit violent behavior and requires regular 
psychiatric treatment which, according to Dr. D., "should 
not be provided by VA personnel."  

The veteran was afforded a compensation and pension 
psychiatric examination at his home in June 1999.  The 
examiner confirmed the prior diagnoses of post traumatic 
stress disorder, and assigned a current Global Assessment of 
Functioning (GAF) score of 39.  

A general medical examination was also afforded the veteran 
in his home in June 1999.  For exercise, he is able to ride a 
stationary bicycle on occasion.  He is able to walk and climb 
steps, but experiences shortness of breath while doing so.  
Range of motion testing of the left hip revealed 30º of hip 
flexion.  He had 30º of forward flexion of the lumbosacral 
spine, and 10º extension.  His right forearm revealed a 
surgical scar 1/2 inch wide by 12 inches long, tender to the 
touch, resulting from arterial harvesting in that arm.  The 
forearm was also swollen, with a tender, hyper-pigmented area 
along the surface of the forearm.  At the time of 
examination, his right hand was warm and blood flow was 
adequate.  However, he may have claudication of the right 
hand with prolonged use secondary to diminished blood flow.  
Sensation in his right hand was compromised as a result of 
the arterial harvesting, and both hyperesthesia and 
hypesthesia of the right forearm were present, with secondary 
dystrophic changes.  No other functional impairment of the 
forearm was noted.  

Also in 1999, the veteran submitted voluminous copies of his 
private medical records.  Among these records are color 
photographs of various postoperative scars.  One photograph 
demonstrates a raised scar of the right forearm, 
approximately 12 inches in length.  The scar does not appear 
to open or weeping.  

A special VA medical examination, to determine the veteran's 
eligibility for special monthly compensation for aid and 
attendance, was performed at his home in April 2000.  The 
examiner began by noting that the veteran's ability to 
perform the regular tasks of daily living varied, based on 
the level of exacerbation resulting from his various medical 
disabilities.  The veteran is able to put on some clothes, 
such as shorts and sweatshirts, but cannot button buttons.  
He is also unable to pick up coins off a flat surface, 
secondary to nerve damage of the hands.  His grip was 3/5 
bilaterally, with fine motor movements preserved to testing.  
He is unable to bend over sufficient to tie his shoes or 
fasten velcro straps.  He is not able to fully wash himself, 
due to arthritis and other orthopedic disabilities limiting 
his flexibility.  He can shave and attend to nature's needs.  
He is able to feed himself, but his ability to prepare foods 
is limited to heating prepackaged foods in the microwave.  
When his service connected disabilities are not in periods of 
exacerbation, he is able to leave the house to ride a bicycle 
for exercise, and he can also operate an automobile.  During 
periods of exacerbation of his recurrent renal calculi or 
other disability, he is essentially bedridden, and requires 
the assistance of his wife to perform the basic tasks of 
eating, dressing, maintaining personal hygiene, etc.  He 
claims to be bedridden up to 20 days per month.  The examiner 
summarized by stating that the veteran did require the use of 
a care provider on a regular, but not full-time, basis.  

An award of special monthly compensation based on the need 
for the regular aid and attendance of another person was 
denied in May 2000.  The veteran responded with June 2000 
notice of disagreement, and an appeal of his issue was 
initiated.  

Analysis

As an initial matter, there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).   The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Regarding the present case, even though the RO did not have 
the benefit of the explicit provisions of the VCAA, the VA's 
duties have nevertheless been fulfilled, and no prejudice 
would result to the veteran by adjudication of his claim at 
this point.  Additionally, a remand is not required, as the 
veteran has himself failed to cooperate with the VA in the 
development of his appeal.  

According to the medical evidence noted above, the veteran 
poses a physical risk to VA personnel.  He has threatened to 
harm VA personnel and "sub-groups and affiliates" on 
several occasions, and has in fact been involved in violent 
physical confrontations with medical care providers.  His 
private physician has stated that the veteran's medical care 
should not be provided by VA personnel.  As the Court has 
noted, the VA's obligation to assist a veteran is not "a 
one-way street;" he bears the duty to cooperate with the 
VA's development efforts.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  While the record reflects that he has 
been examined by VA personnel without incident in his home on 
recent occasions, the fact remains that he has threatened to 
harm VA personnel and parties associated with the VA, and in 
fact acted upon those threats in the past.  Thus, the 
veteran's various service connection and increased rating 
issues on appeal, will be decided based on the evidence 
currently before the Board.  See 38 C.F.R. § 3.655 (2000).  

Under the VCAA, the VA has a duty to notify the appellant and 
his representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  The RO has, during the pendency 
of this appeal, informed the veteran and his representative 
of the need to submit relevant medical evidence from all 
medical care providers, both VA and private.  Moreover, the 
veteran has already provided the VA with copies of his 
private treatment records, demonstrating his awareness of the 
need to submit this information.  Thus, all available private 
medical evidence has been obtained, and the VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The numerous rating 
decisions, statement of the case, supplemental statements of 
the case, and letters sent to the appellant informed him of 
the information and evidence needed to substantiate this 
claim and complied with the VA's notification requirements.  

Next, the VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  In the present case, the RO has 
attempted to obtain records from all private doctors and 
medical centers named by the veteran.  The RO has also 
informed the veteran of the private medical care providers 
from which it has requested records.  The veteran has not 
otherwise referenced any unobtained evidence that might aid 
his claim or that might be pertinent to the bases of the 
denial of this claim.  The RO requested all relevant 
treatment records, both private and VA, identified by the 
veteran, and the veteran was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  As has already been discussed above, 
additional medical examination cannot be afforded the veteran 
so long as he continues to threaten VA personnel.  


I.  Service connection - Post traumatic stress disorder

The veteran seeks service connection for post traumatic 
stress disorder.  Service connection will be awarded for any 
current disability resulting from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(2000). 

Service connection for post traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the disability, credible supporting evidence that the claimed 
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  
38 C.F.R. § 3.304(f) (2000); see also Cohen v. Brown, 10 Vet. 
App. 128, 137-138 (1997).

As an initial matter, a regulation pertinent to post 
traumatic stress disorder claims, 38 C.F.R. § 3.304(f), was 
modified in June 1999 to reflect the U. S. Court of Appeals 
for Veterans Claims' (Court) holding in Cohen v. Brown [10 
Vet. App. 128 (1997)].  64 Fed. Reg. 32,807-08 (1999); Cohen, 
supra.  Where a regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
process has been concluded, the version of the regulation 
more favorable to the appellant will apply unless Congress or 
the Secretary provided otherwise.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

During the pendency of this appeal, there has been a major 
change in the law relative to claims for veterans' benefits.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  In such circumstances, the VA is 
bound to consider whether any prejudice results to the 
claimant in deciding his/her appeal at this time without 
remand to the agency of original jurisdiction for re-
adjudication in light of the change in the law.  Bernard v. 
Brown, 4 Vet. App. 384 (1993); Karnas, supra.  However, with 
regard to the present issue, where the veteran is being 
awarded a full grant of the benefit sought on appeal, it is 
clear no prejudice will result.  

If the veteran's claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  Where no evidence of combat is presented, "a 
veteran's lay testimony regarding in-service stressors is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by 'credible supporting evidence'".  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997) [quoting Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996)].  In the present 
case, the veteran has not been awarded the Purple Heart 
Medal, Combat Infantryman's Badge, or other generally-
accepted indicator of combat, and he has not himself stated 
that he participated in direct combat with the enemy.  Thus, 
"credible supporting evidence" is required to verify the 
veteran's stressor.  Id.  Further, it must be noted that 
under the Diagnostic and Statistical Manual of Mental 
Disorders (DSM) IV, the sufficiency of a stressor is a 
medical determination and not within the purview of a VA 
adjudicator.  Cohen, 10 Vet. App. at 139-140.  

The veteran has alleged that his post traumatic stress 
disorder results from being hospitalized at Lackland Air 
Force Base during an outbreak of spiral meningitis.  
According to his account, he was kept in the same ward as 
meningitis patients, and at one point was told he had the 
disease; however, his service medical records contain no such 
diagnosis.  Nevertheless, based on what he says he was told, 
he thought at the time that he was going to die.  In support 
of his claim, the veteran has submitted military 
documentation verifying several cases of spiral meningitis at 
Lackland Air Force Base in February 1966.  

The veteran has also submitted an April 1999 letter from Dr. 
C.D., a physician who has treated the veteran since 1996.  
Dr. D. diagnosed the veteran with post traumatic stress 
disorder, and related this disability to "combat-related 
training and subsequent severe medical illness" during the 
veteran's service period.  He was also diagnosed with post 
traumatic stress disorder by a prior treating physician, Dr. 
A.G., who treated the veteran from 1980 to 1996.  Finally, 
when the veteran was afforded a compensation and pension 
examination in June 1999, post traumatic stress disorder was 
again diagnosed.  In light of the uncontradicted medical 
evidence verifying a current diagnosis of post traumatic 
stress disorder resulting from a serious in-service bout of 
illness, service connection for post traumatic stress 
disorder is warranted.  

II. Service connection - Fracture of the low back

The veteran seeks service connection for a fracture of the 
low back, which he claims as either having been incurred in 
service, or as secondary to his service connected recurrent 
renal calculi.  Service connection will be awarded for a 
current disability incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991 ); 38 C.F.R. 
§§ 3.303, 3.304 (2000).  Service connection will also be 
awarded for any disability which is proximately due to or 
resulting from a service connected disability.  38 C.F.R. 
§ 3.310 (2000).  

While the veteran reported "back trouble" in service, no 
fracture of the low back was diagnosed at that time.  
Additionally, while the veteran has received extensive 
medical treatment on a near continuous basis since his 
service separation, the first medical record confirming a 
fracture of the low back dates to 1992, more than 20 years 
after his service discharge.  In light of the fact that a 
private 1986 X-ray of the low back was negative for a 
fracture of the low back, or any residuals thereof, the 
preponderance of the evidence suggests the veteran's low back 
fracture was incurred subsequent to service.  

As is noted above, the veteran has also claimed that his low 
back fracture results from his service connected recurrent 
renal calculi.  However, when this low back fracture was 
diagnosed by Dr. L.A.B. in 1992, Dr. B. did not suggest this 
injury was the result of recurrent renal calculi, or any 
other service connected disability.  Likewise, no other 
medical evidence of record confirms the veteran's assertions 
that his low back fracture is due to or results from any 
service connected disability.  

The veteran's assertions regarding the cause of his low back 
fracture are themselves not binding on the Board, as he is a 
layperson, and therefore he cannot offer medical opinion 
evidence.  See Pearlman v. West, 11 Vet. App. 443, 447 (1998) 
[citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992)].  It is not clear on its face that a low back 
fracture would result from recurrent renal calculi, so a 
medical opinion is required.  

The VCAA requires the VA to obtain a medical examination and 
opinion whenever such an examination would be helpful in 
deciding the claim.  Veterans Claims Assistance Act of 200, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (to be 
codified at 38 U.S.C.A. § 5103A).  However, as has been noted 
above, the veteran in non-compliant with any additional 
medical development.  

In conclusion, the preponderance of the evidence is against 
an award of service connection for the veteran's fracture of 
the lumbosacral spine.  No evidence has been presented that 
this disability was incurred in or aggravated by active 
military service, or that it arose due to or resulting from a 
service connected disability.  

III. Service connection - Dental trauma

The veteran seeks service connection for dental trauma, which 
he claims as secondary to his service connected recurrent 
renal calculi.  Service connection will be awarded for any 
disability which is proximately due to or resulting from a 
service connected disability.  38 U.S.C.A. § 1110 (West 1991 
); 38 C.F.R. § 3.310 (2000).  

Significant changes to the law have occurred during the 
pendency of this appeal.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other modifications, the VA's duty to assist and duty to 
notify the veteran of the evidence necessary to complete his 
claim have been expanded.  These changes are applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In similar circumstances, the case law generally requires 
that the claim be remanded for reconsideration by the agency 
of original jurisdiction.  Karnas, supra; Bernard v. Brown, 4 
Vet. App. 384 (1993).  However, the facts are not in dispute 
in the present case, and the law governs; therefore, it would 
be an unnecessary additional burden on the RO to remand this 
issue for additional consideration.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

In the present case, the Board accepts arguendo the facts as 
alleged by the veteran: he has a current disability, dental 
trauma, resulting from some act which occurred during a 
private hospitalization for his service connected kidney 
disability.  The exact action which resulted in his dental 
trauma is unclear, as the veteran alleges his injuries are 
the result of being dropped by medical personnel while being 
transported, but official hospital records suggest he 
suffered abrasions of the chin due to his positioning on the 
operating table, and tooth trauma consequent to endotracheal 
intubation.  Nevertheless, by any version of facts presented, 
the veteran's dental trauma did not arise proximately due to 
or resulting from a service connected disability.  While it 
is true that he was being hospitalized for his service 
connected kidney disability, the independent actions of 
private hospital personnel are ultimately what resulted in 
his dental trauma, as such trauma is not a usual and 
proximate result of the veteran's service connected recurrent 
renal calculi.  

The Court has recognized that the "service connected 
condition be the causative factor" in a grant of service 
connection under 38 C.F.R. § 3.310; thus, where it is not, 
service connection cannot be granted.  Johnston v. Brown, 10 
Vet. App. 80, 86 (1997) [citing Allen v. Brown, 7 Vet. 
App. 439 (1995)].  In the present case, the intervening 
actions of private hospital personnel were the causative 
factors resulting in the veteran's dental trauma, and he 
implicitly acknowledged as much when he related that the 
hospital had agreed to pay for the costs of his dental 
treatment.  Based on the facts as alleged by the veteran, 
service connection cannot be awarded for dental trauma 
secondary to his service connected recurrent renal calculi, 
and the claim must be denied.  


IV. Compensable initial rating - Nerve palsy of the right leg

The veteran seeks a compensable initial rating for his nerve 
palsy of the right leg.  Disability evaluations are based 
upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 1991).  When the assignment of 
initial ratings is under consideration, the level of 
disability in all periods since the effective date of the 
grant of service connection must be taken into account.  
Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in 
which a reasonable doubt arises as to the appropriate degree 
of disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2000).  

The veteran has not been afforded a recent VA neurological 
examination in order to assess the impairment resulting from 
his service connected nerve palsy of the right leg.  When the 
record is inadequate to rate the veteran, a remand for 
further medical examination is usually required.  See Green 
v. Derwinski, 1 Vet. App. 121 (1991).  However, as has been 
noted above, the veteran has not been cooperative with the VA 
in the development of his claims.  

The veteran's service connected nerve palsy of the right leg 
is currently rated as noncompensable under Diagnostic Code 
8529, for paralysis of the external cutaneous nerve of the 
thigh.  Severe to complete paralysis warrants a 10 percent 
rating, and mild to moderate paralysis warrants a 
noncompensable rating.  38 C.F.R. § 4.124a, Diagnostic Code 
8529 (2000).  For the reasons to be discussed below, a 
compensable initial rating of 10 percent and no higher is 
warranted for the veteran's nerve palsy of the right leg.  

The veteran has reported pain and numbness of the right 
thigh, according to his written statements to the VA.  He has 
also stated that his neurological problems of the right leg 
limit his mobility.  When his nerve palsy of the right leg 
was first diagnosed by Dr. R.S., M.D., in 1977, recovery was 
expected to occur within 24 months at the latest.  
Nevertheless, a 1984 private nerve conduction study revealed 
continuing peripheral neuropathy in the lower extremities, 
greater in the right leg.  By the veteran's account, he 
continues to suffer neurological impairment of the right leg 
to the present day.  In light of 38 C.F.R. §§ 4.3 and 4.7, 
the evidence supports a finding of severe paralysis; a 
compensable initial rating of 10 percent is thus warranted 
for this disability.  Such a rating represents the maximum 
available rating under this diagnostic code.  

A review of the evidence does not suggest the veteran is 
entitled to a "staged" rating for his service-connected 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  At no time since the veteran filed 
his claim for service connection has the service connected 
disability been more disabling than as currently rated.  The 
veteran's service connected nerve palsy of the right leg has, 
however, presented a degree of impairment equal to a 10 
percent rating since the effective date of the claim.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's nerve palsy of the right leg has 
itself required no periods of hospitalization since his 
service separation, and is not shown by the evidence to 
present marked interference with employment in and of itself, 
as the veteran is unemployed due to other, unrelated medical 
disabilities.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted at 
this time.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected nerve palsy of the 
right leg is unusual, or causes marked interference with work 
other than as contemplated within the schedular provisions 
discussed herein.  

In conclusion, a compensable initial rating of 10 percent and 
no higher is warranted for the veteran's service connected 
nerve palsy of the right leg.  

V. Increased initial rating - Muscle injury of the left hip

The veteran seeks an increased initial rating, in excess of 
20 percent, for his service connected diffuse muscle strain 
of the left hip.  Regarding increased-rating claims for 
musculoskeletal disabilities, the Court has expounded on the 
necessary evidence required for a full evaluation of 
orthopedic disabilities.  In DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  
It was also held that the provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use.  

This disability is currently rated under Diagnostic Code 
5252, for limitation of motion of the hip, which provides a 
10 percent rating when flexion of the thigh is limited to 45 
degrees, a 20 percent rating when such flexion is limited to 
30 degrees, and a 30 percent rating when flexion is limited 
to 20 degrees.  A 40 percent rating is assigned when flexion 
is limited to 10 degrees.  For the reasons to be discussed 
below, an increased initial rating, in excess of 20 percent, 
is not warranted for this disability.  

Range of motion studies from June 1999 show 30º of left hip 
flexion.  No other recent range of motion studies of the 
veteran's left hip have been presented.  Under the diagnostic 
criteria noted above, a 20 percent disability rating is thus 
warranted.  The VA examiner who performed the June 1999 
examination declined to quantify any additional impairment 
resulting from pain, pain on use, weakened movement, 
incoordination, excess fatigability, etc., in terms of 
additional degrees of limitation of motion; hence, an 
increased initial rating due to limitation of motion based on 
the Court's pronouncements in DeLuca is not warranted at this 
time.  DeLuca, supra..  Additional VA medical examination 
also cannot be afforded the veteran when he is unwilling to 
cooperate with such development, as is noted above.  

A review of the evidence does not suggest the veteran is 
entitled to a "staged" rating for his service-connected 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  At no time since the veteran filed 
his claim for service connection has the service connected 
disability been more disabling than as currently rated.  The 
veteran's service connected diffuse muscle strain of the left 
hip has, however, presented a degree of impairment equal to a 
20 percent rating since the effective date of the claim.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's service connected diffuse strain of 
the left hip has itself required no periods of 
hospitalization since his service separation, and is not 
shown by the evidence to present marked interference with 
employment in and of itself, as the veteran is unemployed 
based on unrelated medical disabilities.  Therefore, the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) is not warranted at this time.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected left hip disability is unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.  

VI. Increased initial rating - Scar of the right arm

The veteran seeks an increased initial rating, in excess of 
10 percent, for his service connected scar of the right arm.  
This disability is currently rated under Diagnostic Code 
7805, for scars.  This diagnostic code requires that the scar 
be rated based on the limitation of function of the affected 
body part.  Scars may also be afforded a 10 percent rating 
based on objective evidence of pain and tenderness.  
38 C.F.R. § 4.118, Diagnostic Codes 7804-05 (2000).  

For the reasons to be discussed below, an increased initial 
rating, in excess of 10 percent, is not warranted for the 
veteran's service connected scar of the right arm.  

A 10 percent rating represents the maximum schedular rating 
for a scar under Diagnostic Codes 7804-05, absent impaired 
functioning of the affected body part.  However, the medical 
evidence of record does not demonstrate any right arm 
impairment resulting from his service connected scar.  While 
the June 1999 VA medical report reflects some swelling of the 
right forearm, the veteran has been afforded a separate 
disability rating for nerve damage to his right upper 
extremity.  See Esteban v. Brown, 6 Vet. App. 259, 261-262 
(1994).  Overall, the totality of the evidentiary record is 
against an increased initial rating in excess of 10 percent 
for this disability.

A review of the evidence does not suggest the veteran is 
entitled to a "staged" rating for his service-connected 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  At no time since the veteran filed 
his claim for service connection has the service connected 
disability been more disabling than as currently rated.  The 
veteran's service connected scar of the right arm has, 
however, presented a degree of impairment equal to a 10 
percent rating since the effective date of the claim.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's right arm scar has itself required 
no periods of hospitalization since his service separation, 
and is not shown by the evidence to present marked 
interference with employment in and of itself.  Therefore, 
the assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b) is not warranted at this time.  The veteran 
has not otherwise submitted evidence tending to show that his 
service-connected right arm scar is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, an increased initial rating, in excess of 10 
percent, is not warranted for the veteran's service connected 
scar of the right arm.  

VII. Increased rating - Lumbosacral strain

The veteran seeks for an increased rating for his service 
connected lumbosacral strain, currently evaluated as 40 
percent disabling.  This disability is currently evaluated 
under Diagnostic Code 5295, for lumbosacral strain.  A 40 
percent rating represents the maximum schedular evaluation 
possible under Diagnostic Code 5295.  

To warrant a rating in excess of 40 percent for a disability 
of the lumbosacral spine, the veteran must exhibit 
symptomatology akin to unfavorable ankylosis of the lumbar 
spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5286 (2000).  
While the veteran has, according to the June 1999 VA 
examination report, displayed limited motion of his low back, 
there is no medical evidence of ankylosis of his lumbosacral 
spine, or symptomatology akin thereto.  Since the veteran 
does not have ankylosis of the lumbar spine, he is presently 
evaluated at the highest schedular rating possible for his 
service connected lumbosacral strain.  

Because the veteran's service connected lumbosacral strain is 
musculoskeletal in nature, the Board may award a higher 
rating where additional functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated.  DeLuca, supra.  However, in the present case, 
the veteran has already been awarded the maximum available 
rating for limitation of motion of the lumbosacral spine; 
thus, an increased rating based on additional limitation of 
motion is not warranted at this time.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's service connected lumbosacral 
strain has itself required no recent periods of 
hospitalization, and is not shown by the evidence to present 
marked interference with employment in and of itself.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted at this time.  
The veteran has not otherwise submitted evidence tending to 
show that his service-connected low back disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  

In conclusion, an increased rating in excess of 40 percent is 
not warranted for the veteran's service connected lumbosacral 
strain.  

VIII. Increased initial rating - Neurological disability of 
the right arm

The veteran seeks an increased initial rating, in excess of 
20 percent, for a neurological disability of the right arm.  
This disability is currently rated under Diagnostic Code 
8512, for paralysis of the lower radicular group of nerves.  
Under this code, a 20 percent evaluation is warranted for 
mild incomplete paralysis of all intrinsic muscles of the 
hand, and some or all of the flexors of the wrist and 
fingers, paralyzed (substantial loss of use of hand).  A 40 
percent evaluation is warranted for moderate incomplete 
paralysis, and a 50 percent evaluation is warranted for 
severe incomplete paralysis.  A 70 percent evaluation is 
warranted for complete paralysis of the affected muscle 
group.  38 C.F.R. § 4.124a, Diagnostic Code 8512 (2000).  

As presented to the Board, the record contains few findings 
regarding the degree of paralysis resulting from the 
veteran's service connected nerve injury to the right arm.  
However, as noted above, a remand for additional medical 
development is not warranted, where the veteran himself is 
unwilling to cooperate with such development.  

Based on the findings of record, the veteran has no more than 
mild incomplete paralysis of all intrinsic muscles of the 
right hand and forearm.  According to the April 2000 VA 
special monthly compensation examination, the veteran has 
limited manual dexterity of the right hand, preventing him 
from picking up coins off of a flat surface, or buttoning 
buttons.  Additionally, his right hand grip strength is 
reduced to 3/5.  However, he retained fine motor movement to 
testing of the right hand, and he can feed himself and shave.  
Thus, the evidence of record supports a finding of mild 
incomplete paralysis of the veteran's right forearm and hand, 
and for which no change in his 20 percent initial rating is 
warranted.  

A review of the evidence does not suggest the veteran is 
entitled to a "staged" rating for his service-connected 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  At no time since the veteran filed 
his claim for service connection has the service connected 
disability been more disabling than as currently rated.  The 
veteran's service connected nerve damage of the right arm 
has, however, presented a degree of impairment equal to a 20 
percent rating since the effective date of the claim.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's nerve injury of the right arm has 
itself required no recent periods of hospitalization, and is 
not shown by the evidence to present marked interference with 
employment in and of itself.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted at this time.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
right hand and forearm is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, a preponderance of the evidence is against an 
increased rating, in excess of 20 percent, for the veteran's 
service connected neurological impairment of the right hand 
and forearm.  


IX. Special monthly compensation - Aid and attendance

Under applicable law, special monthly compensation is payable 
where a veteran has service-connected disability which 
renders him permanently bedridden or so helpless as to be in 
need of regular aid and attendance.  38 U.S.C.A. § 1114(l) 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.350(b) (2000).  In 
determining the need for regular aid and attendance, 
consideration will be given to the inability of the veteran 
to dress or undress himself, or to keep himself clean; 
frequent need of adjustment of any prosthetic which by reason 
of the disability cannot be done without aid; inability of 
the veteran to feed himself; inability to attend to the wants 
of nature; or incapacity to protect himself from the hazards 
or dangers of his daily environment.  Bedridden will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  38 C.F.R. 
§ 3.352(a) (2000).  

If a veteran has a service-connected disability rated as 
total, and (1) has additional service-connected disability or 
disabilities independently ratable at 60 percent or more, or 
(2) by reason of such service-connected disability or 
disabilities is permanently housebound, then special monthly 
compensation may be paid.  For these purposes, the 
requirement of "permanently housebound" will be considered to 
have been met when the veteran is substantially confined to 
his house or immediate premises due to a service-connected 
disability or disabilities which it is reasonably certain 
will remain throughout such veteran's lifetime.  38 U.S.C.A. 
§ 1114(s) (West 1991 & Supp. 2000).  

Although the appellant need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the Court has held that it 
is logical to infer there is a threshold requirement that "at 
least one of the enumerated factors be present.  See Turco v. 
Brown, 9 Vet. App. 222, 224 (1996).  

In the present case, the preponderance of the evidence 
suggests the veteran does require the regular aid and 
attendance of another person for the performance of the 
regular activities of daily living.  According to an April 
2000 VA evaluation of the veteran in his home, his ability to 
dress himself is limited, and he is unable to perform all the 
tasks necessary to attend to his personal hygiene.  He is 
likewise impaired in his ability to prepare his own meals, 
although he is able to feed himself.  Finally, he suffers 
exacerbations of his service connected disabilities lasting 
up to 20 days a month which render him bedridden and in 
severe pain.  Thus, a VA examiner concluded that the veteran 
requires a personal care provider on a regular, but not full-
time basis.  38 C.F.R. § 3.352(a) (2000) does not require a 
"constant" need for aid and attendance in order for special 
monthly compensation to be awarded; the claimant need only 
require "regular" assistance.  

In conclusion, the veteran meets the requirements for a grant 
of special monthly compensation based on the need for regular 
aid and attendance.  


ORDER

1.  Service connection is granted for post traumatic stress 
disorder.  

2.  Service connection is denied for a fracture of the low 
back.  

3.  Service connection is denied for dental trauma.  

4.  A compensable initial rating of 10 percent, and no 
higher, is awarded for the veteran's service connected nerve 
palsy of the right leg.  

5.  An increased initial rating, in excess of 20 percent, for 
the veteran's service connected diffuse muscle strain of the 
left hip is denied.  

6.  An increased initial rating, in excess of 10 percent, for 
the veteran's service connected postoperative scar of the 
right arm is denied.  

7.  An increased rating, in excess of 40 percent, for the 
veteran's service connected lumbosacral strain is denied.  

8.  An increased initial rating, in excess of 20 percent, for 
the veteran's service connected neurological disability of 
the right arm, is denied.  

9.  An award of special monthly compensation is warranted 
based on the need for the regular aid and attendance of 
another person, subject to the controlling laws and 
regulations governing monetary disbursements.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


 



